Plaintiff in error, Albert Petty, and Pat Patiest, were jointly charged with the possession of one gallon and one quart of whisky with the intent to violate the prohibitory liquor laws. Defendant Patiest pleaded guilty. Upon his separate trial the jury returned a verdict finding the defendant Albert Petty guilty, and fixed his punishment at confinement for 30 days in the county jail and a fine of $50. From the judgment rendered on the verdict an appeal was perfected by filing in this court on November 4, 1921, a petition in error with case-made. No brief has been filed and no appearance made for oral argument. We have examined the record and find no material error. In our opinion the evidence sustains the verdict.
The judgment of the lower court is therefore affirmed.
MATSON, P.J., and BESSEY, J., concur.